JohnsoN, J.
The principal sum purporting to be due on the notes on which this action was brought was con*»-fessediy above the summary jurisdiction of the court. Say' $114. The plaintiff without the knowledge or consent of the defendant endorsed on them a credit of $56,44 Which be admitted to be due by him as the executor of William Sims to the defendant; and the question now submitted is, whether he was not at liberty so to endorse the credit and .sue in the summary'jurisdiction of the court for the balance $57,56?
That parties cannot even by mutual consent, give to the court, as such, jurisdiction in a matter which is excluded by the laws of the land, may be regarded as a settled axiom. All their powers are derived from this source. lienee the inevitable conclusion that one of the parties cannot give jurisdiction by his own act. And on this principle it has been ruled in this court that the plaintiff cannot release or abandon a part of his demand and maintain an action in the summary jurisdiction for the balance. (1 Nott and Cord 192. Const. Rep. 478. Tredways Ed.)
in the case under consideration there is no act of ther defendant from which the court, can see that he had any demand against the plaintiff, and the credit indorsed may be voluntary; and on the other band we cannot know but that he *281sbay demand double the amount credited, the rule .therefore applies.
P. Farrow for the motion.
Irby contra.
M-otion refused.